Citation Nr: 1815372	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his April 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In June 2017, however, the appellant withdrew his claim.  Thus, the Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In June 2017 written correspondence and his February 2018 Appellant Brief, through his representative, the Veteran withdrew his appeal on the issue of entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5 have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

In a June 2017 statement, the Veteran notified the Board of his desire to with his appeal for a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5.  Additionally, in a February 2018 Appellant Brief, through his representative, the Veteran notified the Board of his desire to withdraw his appeal of the issue of entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2017).

As a result of the Veteran's withdrawal of the appeal as to the claim of entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The issue of entitlement to a rating in excess of 10 percent for spondylothesis and degenerative joint disease, L4-L5 is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


